Ethridge, J.,
delivered the opinion of the court.
This was a suit brought by Humphreys county ágainst Yazoo county, T. J. Huddleston and others, lessees from said Yazoo county, for a certain tract 'of land described, which had been purchased by Yazoo county and • used by said county prior to the creation of Humphreys county as a county farm for working convicts;
*870Chapter 348, Laws of 1918, provided for the creation of Humphreys county, and said county was duly organized on June 3, 1918, and it is agreed that seven hundred dollars was a reasonable amount for the use of the said property from the creation of said county to January 1, 1919, and that one thousand, four hundred' dollars was a reasonable sum for the use and occupation of said lands for the year, 1919. It appears that Yazoo county was in possession of this farm in' the year 1918,' and was using it as a county convict farm, but after the creation of said county they leased the said lands to one Huddleston for the year 1919, and Huddleston and his tenants were in possession and had a growing crop thereon at the time of the trial below. A jury was waived and a trial had before the circuit judge, who found that the title to the property in question was in Humphreys county and awarded judgment against the defendants in ejectment for the possession and for the amounts above named for use and occupation; possession to be acquired of January 1, 1920. The controversy arose under the construction of section 14 of chapter 348, Laws of 1918, which reads as follows:
“Title to County Property Not Affected. — Sec. 14. Title -to all property, both real and personal, and the rights in action now vested in the counties of Washington, Holmes, Yazoo, Sharkey, and Sunflower, situated in and pertaining to the territory embraced in Humphreys county shall vest in the county of Humphreys.”
It is insisted by the appellant that the words in the above section “situated in and pertaining to the territory embraced in Humphreys county” does not include this property in suit, which had been-purchased and used for a county farm, but that the words “pertaining to” carried an intention to except said property out of the operation of the statute, because it does not pertain to the territory embraced in Humphreys county.
*871We think that it was the intention of the legislature to grant to Humphreys county all public property situated in the area embraced in Humphreys county,, and that the county farm constituted such property and was embraced in the grant to Humphreys county under the above section. • We have found no constitutional restrictions in the way of this construction, and it is entirely within the province of the legislature in such cases to make such, adjustments as it may deem proper between' the county created and the counties from which its territory was taken. In Clay County v. Chickasaw County, 64 Miss. at page 543, 1 So. 754, this court said:
4 ‘ The creation of new counties is a matter within the power and discretion of the legislature, subject only to the restrictions imposed by the Constitution. Within these limitations the legislature may make whatever regulations it will as to the division of property and the payment of existing debts, and the terms prescribed by it must prevail. Courts cannot supplement legislation by assuming to adjust equities which- have been ignored by the legislature.” . •
See, also, Board of Supervisors of Chickasaw County v. Board of Supervisors of Sumner County, 58 Miss. 519; Board of Supervisors of Chickasaw County v. Board of Supervisors of Clay County, 62 Miss. 325.
The judgment of the court below is accordingly affirmed.

Affirmed.